Citation Nr: 1206804	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  10-26 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation for lumbosacral radiculopathy under 38 U.S.C.A. § 1151, based on Department of Veterans Affairs (VA) treatment in May 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by VA's Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a November 2011 hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that compensation benefits are warranted for lumbosacral radiculopathy under the provisions of 38 U.S.C.A. § 1151 secondary to his having undergone a right knee total arthroplasty performed at a VA facility in May 2007.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, a March 2011 decision from the Social Security Administration (SSA) indicates that the Veteran was awarded SSA disability benefits effective from August 2009.  Where there has been a determination that a Veteran is entitled to SSA benefits, the records concerning that decision are needed by VA for evaluation of pending claims, and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, an attempt should be made by the RO, with the assistance of the Veteran, to obtain these records.

Following his right knee total arthroplasty in May 2007, the Veteran is shown to have been diagnosed with bilateral lumbosacral nerve root irritation. A July 2009 private treatment report noted an impression of bilateral knee area pain and burning dysesthesias and paresthesias.

At no time has the Veteran been afforded a VA examination to determine if he currently has a qualifying additional disability which, by definition, was (1) due to his VA treatment and (2) was either caused by (a) VA fault: negligence, carelessness, or similar instance of fault or (b) an event not reasonably foreseeable. 
38 U.S.C.A. § 1151(a)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). 

The Board cannot make its own medical determinations and must rely on competent evidence from a medical professional.  A remand for a medical opinion to determine whether there are any residuals, and whether those residuals were due to VA fault or were not reasonably foreseeable is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request all materials from SSA, to include any medical records, relating to the Veteran's award of disability benefits beginning in August 2009.  If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to evaluate the Veteran, review the claims file and provide the following medical opinions:

a) Whether the Veteran's right knee total arthroplasty performed by VA in May 2007 caused any residual disability, including lumbosacral nerve root irritation;

b) Whether any identified residual disabilities were caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; and 

c) Whether any identified residual disabilities were either not reasonably foreseeable or were caused by an event that was not reasonably foreseeable. 

The examiner must be provided with the claims file for review.  If the examiner concludes that there is insufficient information to provide an opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


